                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

    LINDA VAN DYKE,                                )
                                                   )
                         Plaintiff,                )
                                                   )
    v.                                             ) Docket No. 1:18-cv-263-NT
                                                   )
    TOWN OF DEXTER, et al.,                        )
                                                   )
                         Defendants.               )



                 ORDER ON DEFENDANTS’ MOTION TO DISMISS

         Through various tort and constitutional claims, Plaintiff Linda Van Dyke

challenges the Town of Dexter’s actions and ultimate determination that her home

constituted a dangerous building under Maine law. Defendants Town of Dexter and

Albert Tempesta seek dismissal of the case. The Plaintiff did not respond to the

motion to dismiss. I GRANT the Defendants’ Motion to Dismiss. (ECF No. 15).


                                               FACTS

         The following relevant facts are taken from the Amended Complaint, which

are presumed true for purposes of this Motion to Dismiss, and from the June 8, 2017

Findings and Order of the Town Council of the Town of Dexter (“Findings and

Order”) (ECF No. 16-4).1 The Plaintiff is a legal resident of Conroe, Texas, and she


1       Ordinarily, when reviewing a motion to dismiss, a court may not take into account documents
outside the Complaint. Alternative Energy, Inc. v. St. Paul Fire & Marine Ins. Co., 267 F.3d 30, 33 (1st
Cir. 2001). An exception exists, however, for “documents the authenticity of which are not disputed by
the parties; for official public records; for documents central to plaintiffs’ claim; or for documents
sufficiently referred to in the complaint.” Id. Here, the Defendants attached to their motion the
owns real property at 119 Main Street, in Dexter, Maine, which is the subject of the

instant lawsuit. Am. Compl. ¶¶ 1, 6 (ECF No. 20). The Town of Dexter is a

governmental entity in Dexter, Maine, and Albert Tempesta is the Code Enforcement

Officer (“CEO”) for the Town of Dexter. Am. Compl. ¶¶ 2-3. Leslie Steeg is the

Plaintiff’s neighbor in Dexter, Maine. Am. Compl. ¶ 4.

       The Town of Dexter was made aware of possible code violations and other

issues with the Plaintiff’s property. Am. Compl. ¶¶ 21, 23, 28. The Plaintiff has not

resided at or visited her Dexter property since 2014. Findings and Order 2. During

that time, Ms. Van Dyke’s property fell into a state of disrepair and the Town of

Dexter decided that an inspection of the property was necessary to determine if the

structure was habitable. Findings and Order 2. After the inspection, by letter dated

April 26, 2016, Ms. Van Dyke was informed that her property was “unsafe for human

habitation.” Findings and Order 2. On September 13, 2016, CEO Tempesta sent a

letter to Ms. Van Dyke setting a deadline of September 27, 2016, to contact the Town.

Findings and Order 2. Ms. Van Dyke responded by letter on October 28, 2016,

indicating that she was working with an architect to remedy the deficiencies.

Findings and Order 3. CEO Tempesta made an additional inspection of the property

on May 9, 2017, which found that the conditions had continued to deteriorate.

Findings and Order 3.



“Findings and Order” of the Town Council for the Town of Dexter, Maine dated June 8, 2017, which
was filed in the Penobscot County Registry of Deeds. Findings and Order 5 (ECF No. 16-4). I find that
the Findings and Order are official public record and that they provide relevant facts underlying the
Plaintiff’s Amended Complaint. Therefore, I will consider the Town of Dexter’s Findings and Order in
ruling on the motion.


                                                 2
      The Dexter Town Council held a dangerous building hearing on May 11, 2017.

Findings and Order 1. Ms. Van Dyke was given notice of the hearing, and, although

she was not present, she was represented by an attorney at the hearing. Findings and

Order 2. On June 8, 2017, the Dexter Town Council issued its “Findings and Order”

that determined Ms. Van Dyke’s structure was a dangerous building. Ms. Van Dyke

was given thirty days to address the six areas specifically found to be deficient and to

make the necessary repairs to bring the building out of its state of disrepair. Findings

and Order 4. The Findings and Order also provided notice to Ms. Van Dyke that if

she did not make the necessary repairs, the building would be demolished as

authorized by Maine law. Findings and Order 4.

      The Findings and Order instructed Ms. Van Dyke that she could challenge the

findings of the Town Council by timely filing an appeal pursuant to Maine Rule of

Civil Procedure 80B. Findings and Order 5. Counsel for the Town and CEO Tempesta

has represented that no appeal was filed from the Town of Dexter’s Findings and

Order, and the Plaintiff has not asserted otherwise. Since no appeal was filed, the

Town of Dexter’s Findings and Order are now final. The Town Council recorded its

Findings and Order in the Penobscot County Registry of Deeds. Findings and Order

5.


                                LEGAL STANDARD

      Rule 12(b)(6) governs a motion to dismiss a complaint for failure to state a

claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). The purpose of a

motion under Rule 12(b)(6) is to test the sufficiency of the complaint. A motion to


                                           3
dismiss may be granted only if, after accepting all allegations in the complaint as true

and drawing all reasonable inferences in favor of the non-movant, the plaintiff is not

entitled to relief. See Rockwell v. Cape Cod Hosp., 26 F.3d 254, 255 (1st Cir. 1994).

While the court draws all reasonable factual inferences in the light most favorable to

a plaintiff, it rejects unsupported allegations, bald assertions, and legal conclusions.

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Associated Gen. Contractors of Cal.,

Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983) (“It is not . . . proper

to assume that [plaintiff] can prove facts that it has not alleged or that the defendants

have violated the . . . laws in ways that have not been alleged.”). Plaintiffs are

therefore required to provide the grounds of their entitlement to relief beyond mere

labels and conclusions. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A claim has facial plausibility

when a plaintiff pleads factual content sufficient for the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at

678 (citing Twombly, 550 U.S. at 556).


                                           ANALYSIS

       More than one year has passed since the Town of Dexter’s Findings and Order

became final.2 The Plaintiff now challenges the Town’s decision by asserting various



2The Town Council’s Findings and Order, which was recorded in the Penobscot County Registry of
Deeds, states the following:

       [I]f this Order is not complied with within 30 days of service, the Dexter Town Council
       is hereby authorized to make arrangements for demolition of [the] dangerous building,
       and the costs of demolition or securing of the property will be recovered by the Town
       as allowed by statute.


                                                 4
constitutional violations and torts. Specifically, Ms. Van Dyke claims violations of:

the Takings Clause under the 5th Amendment of the Maine and federal Constitutions

(Count I); the Due Process Clause (Count I); Maine’s dangerous building statute, 17

M.R.S.A. § 2857, (Count II); the 4th Amendment of the Maine and federal

Constitutions (Count III); and 42 U.S.C. § 1983 (Count IV). She also brings claims

sounding in negligence/abuse of process (Count V); intentional infliction of emotional

distress (Count VI); negligent infliction of emotional distress (Count VII); defamation

and false light (Count VIII); negligent hiring (Count IX); negligent supervision and

training (Count X); and invasion of privacy (Count XI). From reading the Amended

Complaint, it is unclear which claims are brought against which Defendant or

Defendants. Throughout the Amended Complaint there are references to “Defendant”

and “Defendants” and use of the singular and plural possessive forms. For purposes

of this Order, I assume that all the federal claims are asserted against all the

Defendants.

        Pursuant to Maine law, a municipality may, after providing a building owner

with both notice and hearing, adjudge a building or structure to be dangerous or a

nuisance. See 17 M.R.S.A. § 2851. The town then has authority to “make and record

an order prescribing what disposal must be made of that building or structure.” Id.

(stating that when municipality determines that structure qualifies as “dangerous




Findings and Order 4. The Plaintiff was served with the Town’s Findings and Order on June 28, 2017.
Return of Service (ECF No. 16-5). Pursuant to Rule 80B, the Plaintiff must appeal the decision “within
30 days after notice of any action.” Me. R. Civ. P. 80B(b). Thus, the Plaintiff had to file her appeal on,
or before, July 28, 2017. The Plaintiff neither complied with the Town’s Order nor filed an appeal.


                                                    5
building,” it can issue “an order prescribing what disposal must be made of that

building or structure”). Under appropriate circumstances, the municipality may

order a building or structure demolished after adjudging it to be dangerous or a

nuisance. See Michaud v. Bangor, 196 A.2d 106, 109 (Me. 1963) (“The act of

demolition, properly premised, was within the ordinant power of the city and was,

therefore, not ‘ultra vires’.”); see also Eugene McQuillin, The Law Of Municipal

Corporations § 24.560 (3d ed. 1989) (“[A] municipality in the exercise of its police

power may, without compensation, destroy a building or structure that is a menace

to the public safety or health.”).

       In this case, the Town of Dexter has found, among other things, that the

structure was “dangerous” under Maine law.3 The Town ordered: (1) that the Town

Clerk serve the Order on the Plaintiff, (2) that multiple repairs be made to the

building within 30 days, and (3) that if the Order is not complied with within 30 days

of service, the Town Council is authorized to make arrangements to demolish the

dangerous building. Findings and Order 4. The Order notified the Plaintiff of her

right to appeal under Maine Rule of Civil Procedure 80B. Findings and Order 4. No

appeal was filed pursuant to Rule 80B, making the Town of Dexter’s Findings and

Order final.




3       The Dexter Town Council needed to find only one of the conditions that make a building
dangerous pursuant to 17 M.R.S. § 2851, and here it found several: the building is structurally unsafe,
unsanitary, unsuitable or improper for use or occupancy, a hazard to the public. Findings and Order
4. The dangerousness finding supports the order to demolish.


                                                  6
I.     The Plaintiff’s Claims are Time-Barred

       The Defendants argue that because the Plaintiff failed to appeal the Town

Council’s decision pursuant to M.R. Civ. P. 80B, all of her claims are time barred. The

Law Court has repeatedly held that “when direct review is available pursuant to rule

80B, it provides the exclusive process for judicial review unless it is inadequate.”

Cayer v. Town of Madawaska, 148 A.3d 707, 711 (Me. 2016) (quoting Gorham v.

Androscoggin Cty., 21 A.3d 115 (Me. 2011) (affirming trial court’s rejection of

plaintiff’s due process claim where plaintiff had right to seek redress under Rule 80B

but failed to timely file)).

       The Plaintiff has made no argument that the Rule 80B appeal is an inadequate

procedure to redress her claims. Given the failure to respond to the non-merits-based

80B timeliness argument, the Plaintiff has waived objection pursuant to Local Rule

7(b). Compare Daigle v. Stulc, 2009 WL 4738167, *1-2 (D. Me. Dec. 4, 2009) (court

held that pursuant to Local Rule 7(b) plaintiff waived objection to non-merits

preemption and exclusivity arguments in motion to dismiss), with Vega-Encarnacion

v. Babilonia, 344 F.3d 37, 41 (1st Cir. 2003) (“If the merits are at issue, the mere fact

that a motion to dismiss is unopposed does not relieve the district court of the

obligation to examine the complaint itself to see whether it is formally sufficient to

state a claim.”).

       In addition, my own review confirms that all of the claims being asserted

against the Town of Dexter and CEO Tempesta arise from the common nucleus of

fact involving the Town’s condemnation of her property. Because these claims could



                                           7
have been raised in an appeal of the Town Council’s Findings and Order, her federal

claims against the Town and CEO are dismissible as untimely.4



II.    Claims against Leslie Steeg

       Fourth and Fifth Amendment constitutional protections constrain only

government actors. Thus, a plaintiff pursuing constitutional claims must show in the

first instance that the alleged constitutional violation constitutes state action. The

Supreme Court has articulated several tests for determining whether a private party

is a state actor for the purposes of § 1983. Lugar v. Edmondson Oil Co., Inc., 457 U.S.

922, 937 (1982). These tests include: the state compulsion test, Adickes v. S.H. Kress

& Co., 398 U.S. 144 (1970); the nexus test, Jackson v. Metropolitan Edison Co., 419

U.S. 345 (1974); the public function test, Marsh v. Alabama, 326 U.S. 501 (1946); and

the joint action test, Flagg Brothers Inc. v. Brooks, 436 U.S. 149 (1978). The Court of

Appeals for the First Circuit uses a combination of these tests. See, e.g., Estades–

Negroni v. CPC Hospital San Juan Capestrano, 412 F.3d 1, 4 (1st Cir. 2005) (“We

have employed the following three tests to determine whether a private party fairly

can be characterized as a state actor: the state compulsion test, the nexus/joint action

test, and the public function test.”).

       Ms. Steeg is alleged to be a neighbor. The Plaintiff does not assert that Ms.

Steeg is an employee of the Town of Dexter or that she was acting at the Town’s




4      It would appear that principles of preclusion or exhaustion could also support dismissal. But
the Defendants argue timeliness and that seems to be how the Law Court analyzes these questions.


                                                 8
direction. There are no allegations that Ms. Steeg acted under color of state law,

engaged in a joint activity, or conspired with any local or state official to violate the

Plaintiff’s constitutional rights. Without allegations of state action which would allow

me to treat Ms. Steeg as a state actor, the Amended Complaint presents no federal

cause of action against Ms. Steeg. I dismiss the federal claims against Ms. Steeg and,

because the Plaintiff has not plead a basis for diversity jurisdiction, I remand the

remaining state claims against Ms. Steeg.



III.   Supplemental Jurisdiction

       The supplemental jurisdiction statute provides that a “district court[ ] may

decline to exercise supplemental jurisdiction over a claim . . . if . . . [it] has dismissed

all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). The

Plaintiff’s Amended Complaint presents no viable federal cause of action against any

of the Defendants. I decline to exercise supplemental jurisdiction over the remaining

state law claims.




                                     CONCLUSION

       For the reasons stated above, I GRANT the Defendants Town of Dexter and

Albert Tempesta’s Motion to Dismiss the federal claims in Counts I, III and IV. The

federal claims in Counts I, III and IV against Leslie Steeg are also DISMISSED.

       Finding the Plaintiff’s federal claims to be time-barred, the Plaintiff’s motion

for temporary restraining order and preliminary injunction is DENIED. I decline to


                                             9
exercise supplemental jurisdiction over the remaining state law claims and

REMAND the state law claims back to the Maine Superior Court.

SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States Chief District Judge
Dated this 29th day of November, 2018.




                                         10
